Judgment affirmed.
Journal entry: It appearing from the record in this case that the question as to the amount of the fair and reasonable proportion of the cost of the construction of the improvement that the plaintiff in error should pay was properly and fairly sub*383mitted to the jury in this case, regardless of the amount named in the ordinance passed by the city council of the City of Akron, Ohio, and that the jury by its verdict fixed and determined that amount independent of the amount fixed in the ordinance, it is hereby ordered and adjudged that the judgment of the circuit court be, and the same hereby is, affirmed. ■— Reporter.
Shauck, Johnson, Donahue, Newman and Wilkin, JJ., concur. Wanamaker, J., not participating.